Citation Nr: 0323821	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from May 1980 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.


FINDING OF FACT

1.  The veteran's service records indicate a period of 
satisfactory adjustment to service from May 1980 to early 
August 1980, followed by a sudden onset of anxiety and eratic 
behavior, accompanied by a request to leave service and go 
home.

2.  The veteran alleges that she was sexually assaulted in 
service in early August 1980, and the overall record 
establishes that she underwent unexplained behavioral changes 
in early August 1980 that are consistent with her contentions 
regarding the sexual assault.

3.  The record includes diagnoses of PTSD and depression, an 
the stressor identified as the cause of her PTSD is sexual 
assault in service. 


CONCLUSION OF LAW

The grant of service connection is warranted for PTSD with 
depression.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.304(f)(3) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was examined for service in February 1980.  
According to the examination reports, she gave a medical 
history of no nervous trouble of any sort.  She was accepted 
for service, and entered active duty in May 1980.  The 
service medical and personnel records include no references 
to medical, emotional, or performance problems in the period 
from May 1980 to early August 1980.

The service records show that in August 1980 the veteran 
approached the sergeant who was on duty as the Charge of 
Quarters (CQ) and indicated that she wanted to go home and 
was visibly upset.  The veteran told the sergeant that her 
father had had a heart attack and she was worried.  The 
veteran's father was contacted, and he indicated that there 
was no emergency at home, but did indicate that the veteran's 
brother had committed suicide in the past year.  It was noted 
that after talking with her father the veteran felt better, 
but later that day came back in the same upset state and felt 
that there was a problem at home.

The veteran was hospitalized at Fort Lee, Virginia, from 
August 10 to August 14, 1980.  It was noted that during her 
psychiatric treatment she was found to be somewhat depressed, 
dejected.  Her attitude was quite negative and after her 
hospitalization she seemed to be disadjusted to military 
life.  It was noted that the veteran did not have the ability 
to function in her present Army career, she did not respond 
to therapy.  The veteran was discharged due to demonstrated 
character and behavior characteristics not compatible with 
satisfactory continued service.

A July 1988 report from Allegheny Valley Mental Health and 
Mental Retardation indicated that the veteran requested 
counseling for herself.  She reported that she had two 
children who were presently with their father.  The veteran 
was accused of abandoning the children and signed a letter 
giving the father custody of the children until she was able 
to care for them.  She was unable to see them, even for a 
visit until August 14.

A March 1991 hospital report from St. Francis Medical Center 
indicated that the veteran was admitted for depression and 
alcohol abuse.  Her reported stressors were her children 
living with their legal father since May 1988, arrested two 
weeks prior for trespassing on her boyfriend's property, 
recurrent nightmares about her brother who committed suicide 
12 years earlier.  The impression reported was depressive 
disorder, alcohol abuse disorder, rule out PTSD, and rule out 
personality disorder.  The final diagnosis was adjustment 
disorder with depressed mood; substance abuse disorder, 
alcohol.

A hospital report from Braddock Medical Center dated June to 
July 1995 indicates that the veteran was admitted for 
depression with suicidal and homicidal ideation.  The veteran 
reported poor sleep, although the staff reported 7 hours.  
She reported dreams involving the death of her brother and 
niece, both of whom committed suicide.  The veteran stated 
that she got visions while awake, seeing herself in a coffin 
and felt terrible because of these dreams and visions.  She 
was also angry that her children were not answering the 
telephone.  The final diagnosis was depression, not otherwise 
specified, personality disorder, and history of alcohol 
abuse.

A report from Allegheny Valley Mental Health and Mental 
Retardation dated June 1995 indicated that the veteran was 
admitted to Braddock Medical Center in June 1995.  It was 
noted that she was admitted for suicidal and homicidal 
ideation.  It was reported that she had a difficult 
relationship with her common law husband who threw her out 
and she recently lost her job.  She indicated that she wanted 
to hurt herself or kill him.

A September 1995 admission note from Allegheny Valley 
Hospital indicates that the veteran was admitted following a 
drug overdose.  The veteran remained very distressed as well 
as depressed.  Her affect was distant and labile.  
Inappropriate laughter was also noted at times.  The veteran 
had verbalized that someone had threatened to rape her on the 
day that she took the overdose.  It was noted that the 
veteran exhibited multiple psychological as well as social 
problems.  The impression was major depression/recurrent, 
personality disorder, and drug overdose.  A September 1995 
History and Physical Examination report indicated that the 
veteran was admitted due to an overdose.  The veteran 
reported that she lost her brother to suicide 18 years ago 
and a niece committed suicide 9 years ago and she indicated 
she had been a victim of rape in the past.  A psychiatric 
evaluation dated October 1995 from Allegheny Valley indicate 
that the veteran complained of being depressed.  She admitted 
to feeling uncomfortable in relationships, sensitivity to 
rejection, personal inadequacy, abandoned lonely feelings, 
distress with interpersonal as well as occupational and 
social functioning.  She also admitted to some self-
centeredness and difficulty staying in boundaries.  The 
veteran reported her first psychiatric hospitalization was 
when she was 18.  The veteran indicated that her brother 
committed suicide by shooting herself and one niece shot 
herself.  The veteran denied military service.  The Axis I 
diagnoses were major depression, recurrent episode, moderate 
in severity; rule out PTSD.

In January 1996, it was noted that the veteran was once again 
staying with her parents and was not able to get a place of 
her own.  She reported depression and suicidal thoughts.  She 
indicated that she had a history of alcoholism but was now 
sober.  She reported that her husband had her children and 
was not letting them visit, which was very hard on her.

At an August 1998 psychiatric evaluation the veteran reported 
that she was not raising her children and she did not want to 
live anymore.  The examiner noted that it was difficult to 
get a realistic history from the veteran, but apparently she 
had been living with someone off and on since 1982.  It was 
noted that they had never been married and they had two 
children and he apparently let her live with them as long as 
she had some income.  When she did not have income he kicked 
her out.  It was noted that the father had custody of the 
children.  The veteran reported that her brother committed 
suicide in 1978 and it bothers her a great deal and sometimes 
she thinks she hears her brother talking to her.  She also 
reported that her niece committed suicide in 1994.  The 
veteran reported serving in the military briefly.  The 
diagnosis was personality disorder, not otherwise specified.  
The examiner noted that the veteran was a very poor historian 
and believed she was a little bit histrionic and most of her 
problems were her borderline personality traits.  The 
examiner believed that her main problem was her inability to 
deal with reality because at times her borderline status 
might actually show some psychotic features. He had the 
impression that they would work with the veteran for a period 
of time, and she would either go into the hospital on a 
suicide gesture or she would drop out of contact and in the 
long run do very little to help her.  

Social Security Administration disability records show 
numerous psychiatric treatments and hospitalizations 
primarily for recurrent major depression and personality 
disorder.  

At her October 1999 VA examination, the veteran reported no 
history of abuse as a child; however, she indicated that one 
of her brothers committed suicide by gunshot wound as well as 
a niece who was 12 years of age at the time of her suicide 
also by gunshot wound.  She indicated that she joined the 
Army after graduation from high school.  She reported 
completing her basic training at Fort Jackson and then 
reported that she was transferred to Fort Lee in Virginia.  
She indicated that she did okay for a couple of days and then 
she did not remember what happened but vaguely remembered 
that a sergeant walked her to a bus, that she went home on a 
bus.  The veteran indicated that her first clear memory was 
waking up on her sister's couch in Trenton, Pennsylvania.  
The examiner noted that review of the available records 
showed that the veteran had been hospitalized on a number of 
occasions with diagnoses of major depression, recurrent, rule 
out borderline personality disorder, and rule out PTSD.  The 
diagnosis was major depression, recurrent.  The examiner 
noted that the veteran was claiming service connection for an 
alleged sexual trauma, however the veteran did not have any 
memory of any incident, nor had she experienced any unusual 
PTSD symptoms.  It was noted the veteran did not have 
nightmares or intrusive thoughts about any alleged incident.  
She did not report any avoidance behavior or symptoms of 
increased arousal.  As a result, a diagnosis of PTSD was not 
warranted at this time, as she did not meet diagnostic 
criteria to establish the diagnosis.  

In a statement dated August 2000, the veteran indicated that 
she was raped.  She indicated that she was set up by three 
girls, "I think".  The veteran indicated that she did not 
know much except she went out to have a drink with two girls 
on a Friday or Saturday night.  She reported that they met 
with some men.  The veteran indicated that one of the men 
followed her home and raped her and then she went to the 
hospital.  The veteran stated that to this day she still had 
nightmares and problems with sex.

In an undated statement, the veteran indicated that on a 
Friday night she had a pass with two girls, and they went to 
a bar and one of the girls set her up with a guy, and she did 
not like it, so she went back to the barracks.  She indicated 
that the guy followed her back, ran after her tackled her a 
few times and told her that if she did not quit fighting he 
would hurt her.  She indicated that the man committed a sex 
act.  She stated that she saw this man out in the field and 
he told her that the next time it would be better.  The 
veteran reported that she could not concentrate on what she 
was doing.  She then remembered a sergeant walking her to the 
hospital at Fort Lee where she felt like a zombie.  She 
indicated that all she wanted to do was to go home, and once 
she got home she started having nightmares about it and 
started drinking a lot.

A February 2003 response from Department of the Army, U.S. 
Armed Services Center for Unit Records Research indicated 
that the information was insufficient to conduct a meaningful 
research.  They indicated that although the veteran indicated 
she was raped, she did not officially report the incident and 
therefore could not be researched.

The veteran had a VA examination on March 11, 2003.  At her 
March 2003 VA examination, the veteran reported no difficulty 
during basic training and stated that she "had fun".  Upon 
completion of basic training, the veteran was transferred to 
Fort Lee, Virginia where she remained for the rest of her 
service.  The examiner indicated that when the veteran was 
asked about her stressor she indicated that she was unable to 
recall exactly when the sexual assault occurred, but believed 
that it happened on a Thursday or Friday evening during her 
first "on base" leave.  The examiner noted that although 
initially unable to recall when this happened, later on in 
the interview she commented that she believed that this 
assault occurred two days prior to her psychiatric 
hospitalization on active duty.  The veteran described that 
she accompanied two women, whose names she was unable to 
recall to a pub/pool room on the Army Base.  The veteran 
described that these two women "set her up" with a man who 
was of higher rank than she.  She indicated that this man 
kept asking her to dance but she refused and eventually 
decided to leave and began walking home to her barracks.  
According to the veteran, this man followed her home and 
grabbed her in a field.  The veteran reported that this man 
told her that he was going to rape her or else he would kill 
her.  The veteran stated that she was sexually assaulted.  
According to the veteran, she did not report this to anyone 
because she ran into this man the following day and he again 
threatened to kill her if she told anyone.  The veteran then 
stated that she told her sergeant that she did not want to be 
in the service anymore, which subsequently resulted in her 
evaluation in the emergency room and brief psychiatric 
hospitalization.  When asked about her job performance while 
stationed at Fort Lee, she described that she was assigned to 
the laundry and stated she was not experiencing any work 
related difficulties.

The psychologist noted that he was directed by BVA remand to 
determine if the veteran met the diagnostic criteria for PTSD 
and to identify her specific stressor.  He indicated that 
during the examination the veteran was extremely vague and 
inconsistent regarding her report of her sexual assault that 
reportedly occurred prior to her psychiatric hospitalization 
while on active duty in the Army.  In the opinion of the 
examining psychologist, the veteran's vague and inconsistent 
report of the stressor brought into question the veracity of 
her report and made it extremely difficult to ascertain the 
exact nature of her reported stressor.  He further indicated 
that although the veteran did report some intrusive/re-
experiencing symptoms of PTSD, the remaining symptoms that 
she described were most likely the direct result of her 
significant personality disorder rather than attributable to 
a primary diagnosis of PTSD.  The examiner also pointed out 
that the veteran had been consistently diagnosed with a major 
depressive disorder and a personality disorders throughout 
her several year history of psychiatric treatment.  It was 
the examiner's opinion that the veteran did not meet the full 
diagnostic criteria for PTSD at his time.  She did however; 
meet the criteria for a major depressive disorder as well as 
a long-standing significant personality disorder.  

From march 11, 2003, to March 18, 2003, the veteran was 
hospitalized at a VA facility.  According to the hospital 
report, the veteran reported that her suicidal ideations for 
the past month were getting more intense with thoughts of 
overdosing, jumping off a bridge, or purposely wrecking her 
car.  The veteran reported that she had been staying in bed 
all day, was isolative, had a poor appetite, no enjoyment, 
flashbacks, and nightmares of a past military sexual trauma.  
The veteran indicated that she had been experiencing auditory 
hallucinations, feeling paranoid, and worried about people 
raping her again.  The discharge diagnoses were PTSD related 
to military sexual trauma, alcohol abuse, and history of 
bipolar disorder with psychotic symptoms.

VA progress notes, therapy notes, and social worker notes 
dated February to March 2003 indicate that the veteran was 
eating and sleeping without problems.  She was social with 
peers and denied suicidal ideation.  Her primary concern was 
her elderly mother who was declining medically.  The veteran 
reported having multiple stressors at home as well as 
experiencing auditory hallucinations and feeling paranoid.  
She indicated that she was worried about being raped again 
and was paranoid about black people.  A February 2003 
diagnosis included history of PTSD related to military sexual 
trauma; alcohol abuse, rule out dependence; history of 
bipolar disorder, with psychotic symptoms.

A statement from the veteran's mother received in April 2003 
indicated that when the veteran came home she wasn't herself.  
The veteran's mother indicated that she noticed that the 
veteran did not know certain people like her family and 
walked around in a daze for two to three years.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
reports from Allegheny Valley Mental Health and Mental 
Retardation dated July 1988, June 1995, September 1995, 
October 1995, January 1996, and August 1998; March 1991 
hospital report from St. Francis Medical Center; hospital 
report from Braddock Medical Center dated June to July 1995; 
Social Security Administration disability records; VA 
examinations dated October 1999 and March 2003; an August 
2000 statement from the veteran; an undated statement from 
the veteran; February 2003 response from Department of the 
Army, U.S. Armed Services Center for Unit Records Research; 
VA hospitalization records dated March 2003; VA progress 
notes dated February to March 2003; statement from the 
veteran's mother received April 2003.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

The veteran was sent a VCAA letter in March 2002.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  In addition, the RO 
in the March 2003 supplemental statement of the case notified 
the veteran of additional revisions to the regulations 
contained in 38 C.F.R. § 3.304(f) which are specifically 
relevant to PTSD claims based on personal assault which went 
into effect on March 7, 2002.

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran contends that she now suffers from PTSD due to a 
rape, which occurred during military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not argue, and the evidence, including a review 
of the information contained in the veteran's personnel file 
(DA Form 20) and her discharge (DD Form 214), does not show, 
that she participated in combat.  In addition, the claimed 
stressors are not related to combat.  However, if it is 
determined that a veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking her to provide detail as to any treatment she 
had received, any family or friends she had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  See also 
YR v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive 
rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.

In this regard, we note that additional revisions to the 
regulations contained in 38 C.F.R. § 3.304(f), which are 
specifically relevant to PTSD claims based on personal 
assault, went into effect on March 7, 2002.  The pertinent 
revisions to 38 C.F.R. § 3.304(f) read as follows:

Sec. 3.304 Direct service connection; wartime and peacetime.

(f) Post-traumatic stress disorder. Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in- service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1)  If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2)  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3)  If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

Analysis

The record shows that the veteran was found to be 
psychiatrically normal when she was examined and accepted for 
service, and that she served from May 1980 to early August 
1980 without medical, emotional or disciplinary problems.  In 
August 1980, she suddenly began to exhibity anxiety and 
depression, and she asked to be sent home, justifying her 
request by a story about her father's health that turned out 
to be unfounded.  She received reassurance in a telephone 
call from her father, but her anxiety did not abate.

She now contends that her sudden bouts of anxiety, 
depression, and eratic behavior were brought on by a sexual 
assault in early August 1980.  Under the provisions of 
38 C.F.R. § 3.304(f), when examining the evidence in claims 
of personal assault, it is necessary to review the entire 
record, taking into account indications of sudden behavioral 
changes that are consistent with such an assault.  The record 
here shows exactly the kinds of sudden changes in behavior 
that, in accordance with the regulation, constitute credible 
evidence of a sexual assault.  The veteran apparently did 
well in service, then suddenly became eratic and attempted to 
have herself removed from her duty station for reasons she 
was apparently unwilling to state candidly.  The overall 
record includes inconsistencies, but the inconsistencies are 
of the kind that might be expected under circumstances in 
which an emotionally distraught assault victim was attempting 
to esacape from a situation without revealing the fact of the 
assault.

The record is at least in equipoise as to the question of 
whether the evidence is sufficient to establish the 
occurrence of the stressor.  Under these circumstances, doubt 
must be resolved in favor of the veteran.  Accordingly, it is 
found as a fact that the stressor, a sexual assault as 
described by the veteran, occurred in service in early August 
1980.

With regard to the diagnosis of the veteran's current 
psychiatric disorder, the medical evidence includes several 
inconsistencies.  However, depression has been reported 
several times.  As to the diagnosis of PTSD, a VA 
psychologist examined the veteran on March 11, 2003, and 
concluded that the diagnosis was not warranted.  But, 
following observation of the veteran on an inpatient basis 
from March 11, 2003, to March 18, 2003, a VA physician 
reported a diagnosis of PTSD based on the stressor of sexual 
assault in service.  As the hospital diagnosis was based on 
several days of observation, and the physician who reported 
the diagnosis of PTSD was able to weigh and consider the 
opinion of the psychologist who denied the presence of PTSD, 
the hospital report must be given greater weight in balancing 
the evidence.  Thereore, the medical evidence supports a 
diagnosis PTSD with depression.

Because the stressor reported by the veteran is supported by 
sufficient credible evidence, and the medical reports 
establish a diagnosis of PTSD with depression based on that 
stressor, the applicable regulation requires the grant of 
service connection for PTSD with depression. 


ORDER

Service connection for PTSD with depression is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

